Citation Nr: 0637612	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  98-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for eczematory dermatitis 
and diffuse xerosis with folliculitis involving both arms and 
legs prior to August 30, 2002?

2.  What evaluation is warranted for eczematory dermatitis 
and diffuse xerosis with folliculitis involving both arms and 
legs, from August 30, 2002 to April 4, 2004?

3.  What evaluation is warranted for eczematory dermatitis 
and diffuse xerosis with folliculitis involving both arms and 
legs, from April 5, 2004?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which denied a rating in excess of 10 
percent for the subject skin disorder.

This matter was last before the Board in August 2004, when it 
was remanded for further evidentiary development.

Subsequently by rating action in March 2006 the rating was 
increased from 10 to 30 percent.  This rating was effective 
from April 5, 2005, the date of VA examination which 
determined that the disability had worsened.  

The Board has recharacterized the issues in accordance with 
the diagnosis and medical opinion contained in the April 5, 
2005 VA examination; and, the amendments to the rating 
criteria for skin disorders which became effective August 30, 
2002, during the pendency of this appeal.  


FINDINGS OF FACT

1.  The evidence reflects that prior to August 30, 2002, the 
veteran's eczematory dermatitis and diffuse xerosis with 
folliculitis was manifested by symptoms of exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, or (from August 30, 2002 until April 4, 2004) 
was manifested by at least 5 percent but less than 20 percent 
of the entire body being affected, and did not require any 
systemic therapy.

2.  The evidence reflects that from April 5, 2004, the 
veteran's eczematory dermatitis and diffuse xerosis with 
folliculitis was manifested by symptoms of dermatitis and 
eczema affecting less than 20 percent of the entire body; 
and/or intermittent systemic therapy or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for eczematory dermatitis and diffuse xerosis with 
folliculitis prior to April 5, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005) ; 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 
4.7, Diagnostic Code (DC) 7806 (2002) (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for eczematory dermatitis and diffuse xerosis with 
folliculitis from April 5, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, DC 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September and 
November 2003 correspondence amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish an 
effective date for the disability for which service 
connection was claimed.  The claim was readjudicated in a 
March 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date is harmless because the 
preponderance of the evidence is against the claim.  Hence, 
any question regarding what effective date would be assigned 
is moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background 

By rating action in November 1969 service connection was 
granted for eczematory,  dermatitis, fungus infection, dorsal 
right foot and a noncompensable rating was assigned, 
effective from July 24, 1969.

By rating action in June 1983 the rating was increased from 0 
to 10 percent effective from October 12, 1982.  In addition 
the disability was recharacterized as dermatitis, eczematory, 
fungus infection, dorsal right foot, arms, and left ankle.  

In a December 1996 VA examination, the examiner noted small, 
rare, hyper and hyperpigmented macules on the upper and lower 
extremities.  The diagnosis was post inflammatory 
hyperpigmentation, and seborrheic dermatitis

At a June 1999 VA examination, the examiner noted diffuse 
follicular prominence and xerosis of the posterior neck, 
thighs, arms, buttocks, and waist line with post inflammatory 
hyperpigmented patches and macules.  There were no active 
lesions noted.  The diagnosis was chronic dermatitis with 
chronic itching, recurrent xerosis, vesicle formation, and 
possible folliculitis.

An April 2000 VAMC clinical report noted that the veteran 
presented with a rash on his forehead and arms which he 
reported recur on and off for 20 years worsening in the sun.  
The rash was itchy.  Hydrocortisone cream helped relieve the 
symptoms.  Objective examination revealed the chest and back 
were clear.  There were multiple scattered healed 
excoriations on the upper and lower extremities bilaterally.  
There was xerosis on the lower extremities bilaterally.  The 
diagnosis was xerosis with excoriations.  He was treated with 
aquaphor ointment for the dry skin; and, hydrocortisone cream 
and valisone cream for the itchy areas on his body.  

At a March 2003 VA examination, the veteran complained of a 
history of fungal infection of the feet since Vietnam with 
recurrent painful blistering and fissuring worse in summer, 
treated with topical creams; and bumps on the posterior neck, 
forehead, thighs, buttocks, legs, and abdomen when hot.  On 
physical examination, the examiner noted multiple 0.2 x 0.2 
cm to 1 cm x 0.2cm irregular depressed and punched out scars 
of the chest, and malar areas.  There was diffuse thick 
hyperkeratosis of the soles with maceration of the 
interdigital spaces of the toes.  There was no evidence of 
active vesicles, erosion fissuring, foul odors, or 
involvement off the toenails.  There was diffuse xerosis with 
scattered follicular papulopustules and post inflammatory 
hyperpigmentation of the upper extreme, thighs, lower legs, 
buttocks and abdomen. The diagnoses were moccasin type tinea 
pedis; and, diffuse xerosis folliculitis with post 
inflammatory hyperpigmentation.

A September 2003 addendum to the March 2003 VA examination 
noted that the areas of xerosis included 50 percent of the 
buttocks and abdomen.  An addendum, dated in November 2003 
noted scars which were 5 inches in length and at least 1/4 inch 
at the widest point.  In addition abnormal skin texture was 
noted.

At an April 2005 VA examination, the examiner noted a history 
of eczema first diagnosed in 1982. Initially lesions began on 
the forehead, arms, and legs. At times the veteran had an 
itchy and painful rash especially on the forehead.  
Occasionally he has had several lesions of scattered 
folliculitis over the legs in addition to underlying eczema 
which is worse in the summer.  The veteran reported that in 
the past twelve months he has had lesions throughout the 
year.  The examiner observed scattered hyperpigmented lesions 
over approximately 20 percent of the arms; and, there were 
hyperpigmented scaly patches causing some circular scarring 
due to hyperpigmentation over 20 percent of the legs.  The 
total body surface affected was approximately 15 to 20 
percent. Dermatitis treatment notes revealed nummular 
dermatitis as well as xerosis.  The diagnosis was eczema and 
nummular dermatitis.  The examiner opined that the condition 
may be exacerbated by xerosis and may lead to folliculitis as 
secondary complication. As likely as not the veteran had 
xerosis and folliculitis as related to eczema and dermatitis.

Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in the March 
2004 supplemental statement of the case (SSOC).  Therefore, 
the Board may proceed with a decision on the merits of the 
claim, with consideration of the original and the revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.114 (2006).

Under the schedular provisions in effect prior to August 30, 
2002, a 10 percent evaluation was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or for exceptionally repugnant disfigurement 
a 50 percent evaluation was assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002). 

Under the revised criteria, in effect from August 30, 2002, a 
10 percent rating is warranted for dermatitis or eczema in 
which at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks during the last 
12-month period. A 30 percent rating requires that 20 to 40 
percent of the entire body be affected, or that 20 to 40 
percent of exposed areas be affected; or systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
must be required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent evaluation requires that more than 40 percent of the 
entire body be affected, or that more than 40 percent of 
exposed areas be affected. A 60 percent rating may also be 
assigned for constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

Analysis

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent between December 
16, 1996, the date of VA examination, and August 29, 2002, 
under the regulations then in effect is not warranted. There 
is no indication in the record, to include the VA 
examinations conducted in December 1996, June 1999, or in the 
April 2000 VAMC dermatology clinical intake notes, that the 
veteran had eczema with exudations, or constant itching, 
extensive lesions or marked disfigurement.  While some small 
hyperpigmented macules were noted in the upper and lower 
extremities in December 1996, these were not actively 
erupting.  Likewise at the June 1999 VA examination there 
were no active lesions noted. In the April 2000 VAMC intake 
examination multiple scattered and healed excoriations were 
noted on the upper and lower extremities.  There was no 
suggestion in the examination reports, clinical records, or 
in color photographs, that the veteran had the degree of 
exudation, constant itching, extensive lesions, or marked 
disfigurement contemplated for the assignment of a 30 percent 
evaluation pursuant to DC 7806.  While the veteran did have 
itching and his skin disorder covered an extensive area, 
these symptoms were adequately compensated by the 10 percent 
evaluation assigned pursuant to DC 7806.  Therefore, the 
evidence does not support a finding that an evaluation in 
excess of 10 percent between December 16, 1996, and August 
29, 2002, was justified.

Likewise, an evaluation in excess of 10 percent on or after 
August 30, 2002, until April 4, 2004, is not warranted.  
There is no indication in the record, to include VA 
examination conducted in March 2003, that the veteran had 
dermatitis or eczema which affected 20 to 40 percent of the 
entire body, or of the exposed areas; or that systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs was required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period. There 
was diffuse xerosis with scattered follicular papulopustules 
and post inflammatory hyperpigmentation of the upper extreme, 
thighs, lower legs, buttocks and abdomen. The diagnosis was 
diffuse xerosis folliculitis with post inflammatory 
hyperpigmentation.  An addendum to the VA examination dated 
in September 2003 noted that the area of xerosis was 50 
percent of the buttocks and abdomen. The examiner noted no 
treatment with immunosuppressant drugs during the past 12 
months. 

While the veteran did have a skin disorder affecting at least 
5 percent of his body there was no evidence that it affected 
20 percent or more of the exposed areas or total area of the 
body.  Likewise there was no evidence of symptomatology of 
constant itching, extensive lesions, or marked disfigurement.  
These symptoms were adequately compensated by the 10 percent 
evaluation assigned pursuant to DC 7806, under the old as 
well as the new criteria.  Therefore, the evidence does not 
support a finding that an evaluation in excess of 10 percent 
between August 30, 2002, to April 4, 2004, was justified.

Finally, it is found that an evaluation in excess of 30 
percent from April 5, 2004, has not been established.  There 
is no indication in the record, to include the VA examination 
conducted on April 5, 2004, that the veteran had eczematory 
dermatitis which affected 40 percent of the entire body, or 
40 percent of the exposed areas; with constant or near-
constant systemic therapy or other immunosuppressive drugs 
required during the past 12 month period.  In fact the 
examiner opined that only between 15 to 20 percent of the 
entire body was affected by the skin disorder.  This does not 
appear to even meet the degree of symptomatology contemplated 
for the currently assigned 30 percent evaluation pursuant to 
DC 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006). 

The Board finds that the 30 percent evaluation currently 
assigned adequately compensates the veteran for this degree 
of disability.

In summary, for the reasons and bases expressed above, 
ratings in excess of 10 percent between December 16, 1996, 
and August 29, 2002, and from August 30, 2002 to April 4, 
2004, are not warranted for eczematory dermatitis and diffuse 
xerosis with folliculitis involving both arms and legs; 
neither is a rating in excess of 30 percent warranted from 
April 5, 2004.  Accordingly, the benefits sought on appeal 
are denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
eczematory dermatitis and diffuse xerosis with folliculitis 
involving both arms and legs prior to August 30, 2002, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
eczematory dermatitis and diffuse xerosis with folliculitis 
involving both arms and legs, from August 30, 2002 to April 
4, 2004, is denied.

Entitlement to an evaluation in excess of 30 percent for 
eczematory dermatitis and diffuse xerosis with folliculitis 
involving both arms and legs, from April 5, 2004, is denied.


____________________________________________ 
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


